Citation Nr: 1452589	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-24 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia patella of the left knee with limited flexion and pain.

2.  Entitlement to an initial disability rating in excess of 10 percent for instability of the left knee.

3.  Entitlement to an initial disability rating in excess of 10 percent for limited extension of the left knee.

4.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Ashley Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1993 to June 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and anxiety, and granted service connection for left knee limitation of flexion, limitation of extension, and instability, and assigned 10 percent disability ratings.  

On the August 2012 Substantive Appeal, the Veteran requested a Videoconference hearing.  Accordingly, he was scheduled for a hearing on June 16, 2014.  Subsequently, in a May 2014 statement, the Veteran's representative stated that the Veteran requested his hearing before a Veterans Law Judge be withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.

As a final introductory matter, it does not appear that the issue of entitlement to service connection for a back disability has been addressed by the agency of original jurisdiction (AOJ).  In a July 2014 claim, the Veteran stated that he had a back disability due to his gait walk due to his knees.  As the AOJ has not yet adjudicated the issue of entitlement to service connection for a back disability as secondary to service-connected knee disabilities, it is referred back to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's VA claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder and increased disability ratings for a left knee disability.

A. Left Knee Disability

The Veteran contends that his left knee disability is worse than the 10 percent disability ratings currently assigned for limitation of extension and flexion, and instability.  The Veteran was last given a VA examination to assess the severity of his left knee disability in October 2010.  In the August 2012 Substantive Appeal, the Veteran's representative cited to August 2010 and 2011 VA treatment records discussing the Veteran's left knee disability, and a request for an orthopedic consultation for potential surgery.  Additionally, the representative noted records that documented reports of tenderness and laxity,  and the use of a knee braces for stability.  She stated that these records provided evidence establishing that the Veteran's rating concerning his left knee had increased.  

In this particular case, the October 2010 VA examination is too remote in time to address the current severity of the Veteran's service-connected left knee disability.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that her disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

B. Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder is a result of his general medical condition, including his service-connected conditions.

Private treatment records show a diagnosis of depression.  Additionally, the Veteran is currently service-connected for left and right knee disabilities, and a scar from a ruptured appendix.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's acquired psychiatric disorder.  A VA examination to determine whether the Veteran's acquired psychiatric disorder was caused and/or aggravated by his service-connected conditions is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon at 79.

Additionally, the Board finds that a remand is also necessary to obtain any outstanding VA treatment records with respect to the Veteran's claims.  In the August 2012 Substantive Appeal, the Veteran's representative noted that in October 2010, the Veteran's current treating VA psychiatrist completed a mental residual functional capacity questionnaire in which he opined that the Veteran suffered from marked and extreme impairments in his ability to handle work pressure due to depression related to the Veteran's general medical condition.  While this questionnaire is of record, it does not contain the medical conclusion that the Veteran's representative has reported.  Additionally, the VA Biloxi mental health records cited to in the July 2011 rating decision (August 2007, September 2007, October 2010, and February 2011 records) are not of record.  Lastly, the Board notes that the claims file contains VA treatment records through August 2011.  It is unclear if the Veteran continued to seek VA treatment for his claimed conditions after that time.  As these treatment records dated after August 2011 may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1) The AOJ should obtain all outstanding VA treatment records dated from August 2011 the present.  Additionally, the Board is interested in all outstanding VA mental health records, to include records from the Biloxi VA cited in the July 2011 rating decision (August 2007, September 2007, October 2010, and February 2011 records) and a complete copy of the October 2010 mental residual functional capacity questionnaire.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claims.

2) After completing the development requested above, the Veteran should be scheduled for a VA examination to determine the current level of severity of his service-connected left knee disability, to include chondromalacia patella.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be performed, to include x-rays.

The examiner should write a comprehensive report discussing the current severity of the Veteran's left knee disability.  All necessary testing should be provided, including range of motion tests on extension and flexion.  

The examiner should also be asked to determine whether the left knee exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disabilities; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

Additionally, the examiner should specifically state if the Veteran has any recurrent subluxation or lateral instability of the left knee and, if so, whether those symptoms are slight, moderate, or severe.  

Furthermore, the examiner should state whether the Veteran has any ankylosis of the left knee.  

In addition, the examiner should state if the Veteran has dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Additionally, the examiner should state if the Veteran has symptomatic removal of semilunar cartilage.

The examiner should also state whether the Veteran has impairment of the tibia and fibula and, if so, describe the impairment.

Lastly, the examiner should state whether there are any scars associated with the Veteran's left knee disability.  If so, the examiner should provide a description of each scar in detail.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Further, schedule the Veteran for a VA examination to determine whether any currently diagnosed acquired psychiatric disorder, to include depression, is related to his service-connected disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail. 

After reviewing the Veteran's VA and private treatment records, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder was caused by his service-connected conditions, to include left and right knee disabilities, and a scar from a ruptured appendix.  

Additionally, the examiner should state whether it is at least as likely as not that the Veteran's diagnosed acquired psychiatric disorder was aggravated (permanently worsened) by his service-connected conditions, to include left and right knee disabilities, and a scar from a ruptured appendix.

Please specifically address whether there was any increase in severity of the acquired psychiatric disorder that was proximately due to or the result of the Veteran's service-connected conditions, to include left and right knee disabilities, and a scar from a ruptured appendix, and not due to the natural progress of the Veteran's diagnosed acquired psychiatric disorder. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claims.  If the claim is denied, the AOJ should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



